ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
JCI International, Inc.                       )      ASBCA Nos. 59535, 59560
                                              )                 59904,59905
                                              )
Under Contract No. W912QR-10-C-0087           )

APPEARANCE FOR THE APPELLANT:                        Mr. Julio E. Martinez
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     David C. Brasfield, Jr., Esq.
                                                     Kathleen A. Achord, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Mobile

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 4 November 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59535, 59560, 59904, 59905,
Appeals of JCI International, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals